By the Court,

Kingman, C. J.
Tbe plaintiff in error moved to dismiss an appeal from a justice of tbe peace. Tbe court below refused to dismiss, which refusal was excepted to . and tbe cause brought to this court to reverse that order. Tbe error complained of is one that cannot be brought to this court till the case is finally disposed of. Tbe order is not a final one, nor does it involve tbe merits of tbe action or any part thereof, nor is it one of tbe special orders enumerated in tbe code from which error lies before tbe final decision of tbe cause.
Tbe petition in error must be dismissed.
All tbe justices concurring.